Citation Nr: 0902019	
Decision Date: 01/16/09    Archive Date: 01/22/09

DOCKET NO.  04-24 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for fatty liver due to 
hydrazine exposure.

2. Entitlement to service connection for chronic degenerative 
joint disease of the spine with disc degeneration claimed as 
lumbago and back pain.

3. Entitlement to service connection for major depression.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from April 1983 
to August 1990.  He also has subsequent service in the 
National Guard.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.  


FINDINGS OF FACT

1.  There is no definitively diagnosed liver disability on VA 
examination, and the condition of fatty liver has not been 
medically linked to the veteran's exposure to hydrazine.  

2.  The veteran was treated during service for back 
complaints; his current back disorder is not related to his 
military service. 

3.  The veteran was treated during service for 
anxiety/depression; his current psychiatric disorder is not 
related to his military service.  


CONCLUSIONS OF LAW

1.  The criteria for to service connection for fatty liver 
due to hydrazine exposure have not been met.  38 U.S.C.A. §§ 
101, 106, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2008). 

2.  The criteria for service connection for chronic 
degenerative joint disease of the spine with disc 
degeneration claimed as lumbago and back pain have not been  
 met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).  

3.  The criteria for service connection for major depression 
have not been met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the veteran in May 2002, and June 2006, that fully 
addressed all notice elements.  The May 2002 letter was sent 
prior to the initial RO decision in this matter.  The letters 
informed him of what evidence was required to substantiate 
the claims and of his and VA's respective duties for 
obtaining evidence.  

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of these claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in June 2006, the 
RO provided the veteran with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to all issues on appeal.  The claims were 
readjudicated in a March 2008 supplemental statement of the 
case.    

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

First, the RO has obtained VA outpatient treatment records, 
private treatment records and records from the Social 
Security Administration (SSA).  Next, specific VA medical 
opinions pertinent to the issues on appeal were obtained.  
Therefore, the available records and medical evidence have 
been obtained in order to make an adequate determination as 
to these claims.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service, 
and for some disorders, such as arthritis, may be presumed if 
manifested to a compensable degree within the first post 
service year.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a), 3.307, 3.309.  If a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptoms after service is required for service 
connection.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service.  Watson v.  
Brown, 4 Vet. App. 309, 314 (1993).

As noted above the veteran had service in the National Guard 
subsequent to his active service in the United States 
Marines.  The term "active military, naval, or air service" 
includes: (1) active duty; (2) any period of ACDUTRA during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in the line of duty; 
and (3) any period of INACDUTRA during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in the line of duty. 38 U.S.C.A. § 101(2), (24); 
38 C.F.R. § 3.6(a) (2008).  ACDUTRA includes full-time duty 
performed for training purposes by members of the National 
Guard of any state.  38 U.S.C.A. § 101(22) (West 2002); 38 
C.F.R. § 3.6(c)(3) (2008).  Presumptive periods do not apply 
to ACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 
(1991).  Thus, service connection may be granted for a 
disability resulting from a disease or injury incurred or 
aggravated while performing ACDUTRA or for a disability 
resulting from an injury incurred or aggravated in the line 
of duty while performing INACDUTRA.  

Entitlement to Service Connection for Fatty Liver due to 
Hydrazine Exposure.

The veteran claims that service connection is warranted for a 
liver disorder due to exposure to hydrazine while serving in 
the National Guard.  The record shows that he was exposed to 
hydrazine on March 20, 1997 by inhalation during an 
operational readiness exercise in the line of duty while 
serving in the Puerto Rican National Guard.  It was noted 
that he was in UTA (unit training activities) when the 
exposure began while serving in the National Guard.  He was 
treated and evaluated in March 1997 for dizziness and found 
to have intoxication by hydrazine.  

Private medical records show that the veteran underwent an 
abdominal sonogram in April 1997 and the pertinent findings 
were, fatty liver infiltration, and hepatic dysfunction.  
Fatty liver was also noted in National Guard records in July 
2000.  In June 2002, the veteran underwent a VA liver 
examination.  The claims file and electronic notes were 
reviewed; however the examiner noted that the medical record 
was not available.  The medical history was noted.  The 
veteran denied any vomiting, hemateniesis or melena.  He 
reported having no current treatment for liver disease.  He 
reported some episgastric discomfort when eating spicy foods.  
The veteran was examined and it was noted that the liver 
appeared to be of normal size and that there were no signs of 
liver disease on physical examination.  It was noted that an 
abdominal sonogram was ordered and that liver function tests 
were essentially normal with the exception of mild elevation 
of SGPT-103.  The examiner diagnosed fatty liver and stated 
that this condition was essentially benign which could be 
related to many conditions including obesity.  

In July 2006, the veteran underwent another VA liver 
examination.  The claims file was reviewed.  The veteran's 
medical history was noted.  On examination, it was noted that 
the veteran was overweight, with right upper and lower 
quadrant tenderness on deep palpation.  There was no evidence 
of visceromegaly or masses and no evidence of positional 
abdominal pains or jaundice in sclerae.  It was noted that an 
echogram in December 2005 showed moderate hepatomegaly with 
findings suggestive of fatty liver.  The examiner stated that 
the liver enzymes have been elevated since 1997.  The 
diagnosis was deferred.  It was noted that the veteran failed 
to report for a liver biopsy which the examiner indicated was 
required for a diagnosis.  

The Board has considered the evidence of record, including 
service records, VA treatment records and examinations, 
private records and SSA records.  Here the record shows that 
the veteran was exposed to hydrazine in the line of duty 
while on active duty in the National Guard, and was treated 
for dizziness due to intoxication from hydrazine.  However, 
there is no showing of a chronic liver disorder during the 
veteran's service and no current diagnosis of a liver 
disorder on VA examination which could be related to the 
exposure in service.  As noted, the record does contain 
findings of a fatty liver and in July 2006, the veteran was 
found to have findings suggestive of fatty liver and that his 
liver enzymes have been elevated since 1997; however no 
diagnosis was given that time.  He was scheduled for a liver 
biopsy in August 2006, and he did not report.  The VA 
examiner has noted that without this procedure a diagnosis is 
not possible.  

While VA has a statutory duty to assist the veteran in 
developing evidence pertinent to a claim, the veteran also 
has a duty to assist and cooperate with the VA in developing 
evidence; the duty to assist is not a one-way street.  See 
Wood v. Derwinski, 1 Vet. App. 190 (1991).  As the burden was 
on the veteran to cooperate and he did not, VA was unable to 
render a definitive diagnosis as to any current liver 
disorder.  

While the veteran, as lay a person, is competent to provide 
evidence regarding injury and symptomatology, the veteran is 
not competent to diagnose a chronic liver disorder.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Only a 
medical professional can provide evidence of a diagnosis or 
etiology of a disease or disorder.  The Board has considered 
the veteran's own assertions, including his submission of 
literature regarding hydrazines with his claim in July 2001.  
The Board finds that his assertions are afforded no probative 
weight in the absence of evidence that the veteran has the 
expertise to render opinions about medical matters. See 
Bostain v. West, 11 Vet. App. 124, 127 (1998).  As to the 
medical literature, he did not identify the source of this 
medical evidence; however that evidence has little probative 
value.  The selection describes the symptoms, signs, and 
treatment for hydrazine exposure.  Nonetheless, the article 
does not even purport to address the specific facts of the 
individual case under consideration.  See Wallin v. West, 11 
Vet. App. 509, 514 (1998) (holding that treatise evidence 
cannot simply provide speculative generic statements not 
relevant to the veteran's claim," but, "standing alone," must 
include "generic relationships with a degree of certainty 
such that, under the facts of a specific case, there is at 
least plausible causality based upon objective facts rather 
than on an unsubstantiated lay medical opinion").  The 
document supplied by the veteran simply provides speculative 
generic statements.  Therefore, in the absence of probative 
and competent evidence that links the evidence to the 
veteran's claim, the aforementioned excerpt lacks probative 
value in the consideration of the veteran's particular claim.  

Absent proof of a confirmed present disability there can be 
no valid claim.  See, e.g., Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

The Board recognizes that the veteran has had diagnoses of a 
fatty liver.  In that regard, there is no competent medical 
evidence of a relationship between those findings and the 
veteran's service.  The veteran was noted on a private 
abdominal sonogram in April 1997 to have fatty liver 
infiltration, and to have a fatty liver on VA examination in 
2002.  However, the private examiner has not associated his 
finding with the veteran's exposure to hydrazine exposure.  
While he was found to have a fatty liver in June 2002, the 
examiner noted that this was a benign condition that could be 
related to many things including obesity.  The finding was in 
no way found to be related to the exposure to hydrazine in 
service.  Thus, to the extent that this disorder was 
diagnosed, the third necessary element for service connection 
has not been met in that there is no medical nexus for the 
finding of a fatty liver and the veteran's exposure to 
hydrazine in service.  As previously noted, the veteran, as 
lay a person, is competent to provide evidence regarding 
injury and symptomatology; however, the veteran is not 
competent to determine the etiology of a disorder.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Only a 
medical professional can provide evidence of a diagnosis or 
etiology of a disease or disorder.  The Board finds that his 
assertions are afforded no probative weight in the absence of 
evidence that the veteran has the expertise to render 
opinions about medical matters. See Bostain v. West, 11 Vet. 
App. 124, 127 (1998).  

In light of the above, service connection is not warranted.  
The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).

Entitlement to Service Connection for Chronic Degenerative 
Joint Disease of the Spine with Disc Degeneration Claimed as 
Lumbago and Back Pain

Here, the veteran claims that service connection is warranted 
for a back disorder which he argues was incurred during his 
period of active service with the Marines in 1983.  The 
record shows that the veteran was treated in service during 
active duty for back strain on several occasions.  In August 
1983, he complained of low back pain to the left side, and 
mild muscle strain was diagnosed.  A few days later that same 
month, he reported continuing pain in the lower back.  Muscle 
spasms were noted as was decreased range of motion.  The 
finding was latisimuss dorsi strain.  Later that same month 
he reported feeling better but still having some pain.  Lower 
back spasm was also diagnosed on another occasion in 
September 1983.  

After active service, the veteran underwent a VA orthopedic 
examination in January 1991, and no back complaints or 
finding were noted.  His August 1991 enlistment examination 
report in the Reserves shows his spine to be clinically 
normal, and he denied recurrent back pain.  These findings 
were also noted on examination in September 1996 and in June 
1999.  Private records show that in February 1997, his back 
was noted to be normal with full range of motion.  National 
Guard records show that the veteran had complaints of back 
pain in March 2001, and a VA MRI in March 2001 showed mild 
early degenerative changes to the lumbar spine, mild 
concentric disc bulging at L4-S1 and L5-S1, and suspected 
lumbar muscle spasm.  On October 2001 Medical Evaluation 
Board examination, recurrent back pain, bulging discs was 
found, and that the veteran underwent an MRI of the lumbar 
spine and was diagnosed with early degenerative joint disease 
in the lumbar spine with mild concentric disc bulging at the 
L4-L5 levels.  

The veteran underwent a VA orthopedic examination in August 
2006.  The claims file was reviewed by the examiner.  The 
veteran reported injuring his back in 1983 lifting a heavy 
ammunition box.  He complained of low back pain with 
radiation to the left calf.  The examiner diagnosed muscle 
spasm, degenerative joint diseases and disc dehydration and 
bulging disc at L4-L5, L5-S1 levels with no spinal canal 
stenosis, by MRI of the lumbar spine.  The examiner noted 
that the MRIs of March 2001 to May 2004 had been reviewed.  
It was noted that the veteran was diagnosed with lumbar 
discogenic diseases and DJD several years after active 
service.  The examiner reported that the veteran was seen 
several years later after service due to low back pain.  A 
history of a job related injury to the back in 2000 was noted 
for which the veteran was given disability.  

The examiner stated that with the evidence of only three 
episodes during his service of treatment due to the low back 
in 1983 and with the absence of more treatments in service 
from 1983 to 1990, the absence of treatment for several years 
after service pointing out that process of the low back pain 
during service was acute and transitory and resolved with 
military treatment, a history of job related injury to the 
veteran's lower back in which he was given compensation by 
Workers Compensation, it was the examiner's opinion that  the 
current low back disability diagnosed on the current 
examination is not at least as likely as not initially 
manifested in service or otherwise related to complaints 
concerning the back reported during his period of active duty 
service.  

Since a current lumbar spine disorder has been identified, 
and the veteran was treated during his active service for 
back complaints, in order for this claim to prevail, the 
evidence must reflect competent medical evidence of a 
relationship between the inservice complaints and the 
currently diagnosed disorder.  The Board has reviewed the VA 
treatment records, SSA records, service treatment records and 
VA examination reports.  There is no competent medical 
evidence of record showing that the veteran's current low 
back disorder had its onset during active service or within 
one year of his separation from active service or is related 
to any in-service injury or disease.

While the veteran was seen in service for complaints of back 
pain, as noted above, a low back disorder is not shown in the 
record after service for over ten years after service 
separation.  The Board has considered the veteran's own 
assertions regarding his back disorder.  The veteran is 
competent to testify on factual matters of which he has 
first-hand knowledge. Washington v. Nicholson, 19 Vet. App. 
362 (2005), such as an injury or treatment in service.  
However, the Board finds his assertion not credible.  It is 
noted that on VA evaluation after active service in 1991, the 
veteran did not report having any back problems.  This 
evidence of record in conjunction with a medical examination 
by way of history is quite probative and is afforded great 
weight.  National Guard records from enlistment to 1999 show 
his back to be normal and he denied having any back problems.  
Additionally, the record shows that the veteran had an injury 
to his back after service in October 2000, on the job at the 
Post Office.  It was not until after 2000 that back 
complaints and findings are documented in the record.  

The evidence does not show that the veteran had arthritis of 
the low back within one year following his separation from 
active service.  The earliest evidence of record showing this 
disorder is in 2001.  As such, service connection on a 
presumptive basis is not warranted.  See 38 U.S.C.A. §§ 1112, 
1137; 38 C.F.R. §§ 3.307, 3.309.  Furthermore, there is no 
competent medical evidence linking the veteran's low back 
disorder to any in-service disease, event, or injury.  While 
the veteran, as lay a person, is competent to provide 
evidence regarding injury and symptomatology, he is not 
competent to provide evidence regarding diagnosis or 
etiology.  Only a medical professional can provide evidence 
of a diagnosis or etiology of a disease or disorder.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998).  What is not 
shown in the record is a medical nexus between his current 
complaints and service. 

As noted, the Board has reviewed the evidence in the file, 
including VA outpatient treatment records and SSA records as 
well as VA examination reports, and there is no competent 
medical evidence of record showing that the veteran's low 
back disorder is related to his military service.  On the 
contrary, as noted above, the VA examiner in August 2006 
provided a definitive opinion that there is no such 
relationship.  The opinion was based upon review of the 
claims file and a physical examination, is supported by 
rationale and is uncontradicted in the record.  Thus, it is 
found to be persuasive.  See Prejean v. West, 13 Vet. App. 
444, 448-9 (2000).

Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

Additionally, there is nothing in the record to show that the 
veteran injured his back during active duty for training, or 
any period of inactive duty for training and the veteran has 
not so contended.  In sum, the record does not contain 
competent medical evidence relating the veteran's lumbar 
spine disorder to his service.  For the reasons and bases 
provided above, the evidence in this case preponderates 
against the claim for service connection.  The evidence in 
this case is not so evenly balanced so as to allow 
application of the benefit of the doubt rule as required by 
law and VA regulations.  See 38 U.S.C.A. § 5107 (West 2002).  

Entitlement to Service Connection for Major Depression

The veteran contends that he has a nervous disorder related 
to his military service in the Marine Corps.  He states that 
in 1986 at Camp Lejune, North Carolina, he was treated at an 
emergency room for a nervous condition, and that depression 
and acute anxiety were diagnosed at that time (See the May 
2004 substantive appeal).  

The veteran's service treatment records show that in February 
1986, he was treated for domestic difficulties and symptoms 
of crying and headaches.  He was found to be stable, and 
denied any suicidal intentions.  It was noted that he was 
much improved, cooperative and calm.  The finding was, acute 
anxiety/depression.  On his March 1990 dental health 
questionnaire, he denied having or ever having had 
nervousness.  

After the veteran's active service, on VA examination in 
January 1991, evaluation of the nervous system was normal.  
The veteran's August 1991 enlistment examination in the 
Reserves shows his psychiatric evaluation to be normal, and 
he denied having depression, excessive worrying or nervous 
trouble of any sort.  These findings were also noted on 
examination in September 1996.  In June 1999 on examination 
in the Reserves, he was found to have mild anxiety.  The 
veteran was hospitalized by VA in November 2000 for suicidal 
ideation after an argument with his wife.  Major depressive 
disorder was found.  He underwent a November 2000 VA initial 
psychiatric assessment and adjustment disorder related to 
depression was found.  The November 2000 nursing discharge 
summary found, major depression.  In March 2001, the veteran 
complained of depression due to back pain.  On October 2001 
Medical Evaluation Board examination, the veteran reported 
having depression and nervous trouble, and recurrent 
depressive disorder, psychotic was found.  

SSA records show that the veteran underwent a psychiatric 
examination in January 2002.  The veteran reported that since 
about 1990, he had depressive episodes, with the thought of 
shooting himself in November 2001.  It was noted that he had 
been hospitalized at a VA facility in November 2001 with no 
prior history of psychiatric hospitalizations.  The veteran 
attributed his depression to the witnessing of a suicide of a 
soldier he was supervising and to the death of his father in 
1990 as well as the death of his two brothers and his back 
pain.  He reported starting psychiatric treatment in 2001.  
Dysthymic disorder and major depressive episode, recurrent 
severe without psychotic features was diagnosed.  The Axis IV 
finding was, witnessing suicide of a soldier, relatives' 
deaths, and chronic low back pain, severe. 

In January 2002, a private examiner indicated that the 
veteran had dysthymic disorder.  An August 2002 psychiatric 
evaluation found major depression severe without psychiatric 
features, and the Axis IV finding was, financial problems.  
An August 2002 VA outpatient treatment record shows the 
veteran was found to have major depression secondary to back 
pain.  In August 2003, the veteran was hospitalized at a VA 
facility and underwent a mini mental status examination.  He 
reported being depressed after injuring his back at work.  
The diagnosis was, mood disorder due to medical condition 
with major depressive like episode.  The veteran was seen at 
a VA facility in September 2003.  It was noted that he had 
been hospitalized in August 2003 at a VA facility and was 
currently having increasing depression.  The examiner found 
that the veteran had major depressive disorder, recurrent 
secondary to severe back adjustment disorder with mixed 
emotions.  

The SSA decision dated in January 2004, shows that the 
veteran became very depressed after a work accident with 
suicidal ideation and hospitalization in November 2000.  It 
was noted that he was found to have a diagnosis of adjustment 
disorder with dysthymia, personality disorder, chronic back 
pain and multiple family, financial and occupational 
problems.  It was noted that he had continued monthly 
treatment until the present time.  

In July 2006, the veteran underwent a VA psychiatric 
examination.  His claims file and CPRS records (Computerized 
Patient Record System) were reviewed.  The veteran's past 
medical history was reviewed.  The veteran was examined, and 
the examiner diagnosed, mood disorder, depressed, due to 
medical condition.  The examiner stated that based on the 
veteran's history, records, and evaluations, the veteran has 
been on treatment for depression since 2000, related to his 
continuous pain and physical limitations.  It was stated that 
the correct and current neuropsychiatric condition is mood 
disorder depressed, due to a medical (back) condition.  It 
was stated that this condition presented long after the 
veteran's military discharge and that his condition is more 
likely than not related to his back disorder.  The examiner 
reported that the diagnosed mood disorder, depressed, due to 
medical condition is not etiologically related to, caused by 
nor secondary to any incident during his active military 
service periods.  

While the veteran was seen in service for mild anxiety, as 
noted above, a psychiatric disorder is not shown in the 
record after service for some nine years after service 
separation, when mild anxiety was noted in 1999.  This 
lengthy period without treatment is evidence that there has 
not been a continuity of symptomatology, and it weighs 
heavily against the claim.  See Maxon v. Gober, 230 F.3d 
1330, (Fed. Cir. 2000).  

The Board has considered the veteran's own assertions.  The 
veteran is competent to testify on factual matters of which 
he has first-hand knowledge.  Washington v. Nicholson, 19 
Vet. App. 362 (2005), such as an injury in service.  However, 
the Board finds his assertion not credible.  It is noted that 
on VA evaluation after service in 1991, the veteran did not 
report having any nervous problems.  This evidence offered in 
conjunction with a medical examination by way of history is 
quite probative and is afforded great weight.  Further in 
1991 on enlistment in the Reserves, and on examination in 
1996, there was no complaint, diagnosis or history of a 
nervous disorder noted.  

The evidence does not show that the veteran had a nervous 
disorder within one year following his separation from active 
service.  The earliest evidence of record showing this 
disorder is in 1999.  As such, service connection on a 
presumptive basis is not warranted.  See 38 U.S.C.A. §§ 1112, 
1137; 38 C.F.R. §§ 3.307, 3.309.  Furthermore, there is no 
competent medical evidence linking the veteran's psychiatric 
disorder to any in-service disease, or event.   While the 
veteran, as lay a person, is competent to provide evidence 
regarding injury and symptomatology, he is not competent to 
provide evidence regarding diagnosis or etiology.  Only a 
medical professional can provide evidence of a diagnosis or 
etiology of a disease or disorder.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998).  What is not shown in the record 
is a medical nexus between his current complaints and 
service. 

The Board has reviewed the evidence in the file, including VA 
outpatient treatment records and SSA records as well as VA 
examination reports, and there is no competent medical 
evidence of record showing that the veteran's psychiatric 
disorder is related to his military service.  On the 
contrary, as noted above, the VA examiner in July 2006 
provided a definitive opinion that there is no such 
relationship and that the etiology of the psychiatric 
disorder is the veteran's back disorder.  The opinion was 
based upon review of the claims file and a physical 
examination, is supported by rationale and is uncontradicted 
in the record.  Thus, it is found to be persuasive.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, I Vet. App. 171, 175 (1991); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  In sum, the record 
does not contain competent medical evidence relating the 
veteran's psychiatric disorder to his service.  Further while 
mild anxiety was noted on examination in the Reserves, the 
record does not show that the veteran was treated for any 
psychiatric disorder while on active duty for training in the 
Reserves and he has not so contended.  For the reasons and 
bases provided above, the evidence in this case preponderates 
against the claim for service connection.  The evidence in 
this case is not so evenly balanced so as to allow 
application of the benefit of the doubt rule as required by 
law and VA regulations.  See 38 U.S.C.A. § 5107 (West 2002).  

The Board would point out that while the veteran has been 
noted to have a back disorder, since service connection is 
not established for a low back disorder any claim for 
entitlement to service connection for a psychiatric disorder 
on a secondary basis, would fail as a matter of law.  See 38 
C.F.R. § 3.310 (2008).  In that instance, the law, and not 
the evidence, is dispositive of the claim, and therefore the 
claim would be denied because of lack of legal merit or of 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  Therefore, the Board will not address the 
matter further.  


ORDER

Service connection for fatty liver due to hydrazine exposure 
is denied.

Service connection for chronic degenerative joint disease of 
the spine with disc degeneration claimed as lumbago and back 
pain is denied.

Service connection for major depression is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


